                    Case 18-12808-KG            Doc 241        Filed 05/07/19         Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                       )   Case No. 18-12808 (KG)
                                                                    )   (Jointly Administered)
                                                                    )
                                      Debtors.                      )
                                                                    )

                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                  FOR HEARING ON MAY 8, 2019 AT 11:30 A.M. (EASTERN TIME)

       The hearing will be held at the United States Bankruptcy Court for the District of
    Delaware, 824 Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.

              Any party participating telephonically should make arrangements through
                 CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
                  no later than 12:00 p.m., one (1) business day before the hearing.

CONTESTED MATTER GOING FORWARD

1.           Reed Smith Retention Application – [SEALED] Debtors’ Application Pursuant to
             Sections 327(e) and 328(a) of the Bankruptcy Code for an Order Authorizing the
             Retention and Employment of Reed Smith LLP, as Special Litigation Counsel to the
             Debtors [Filed: 3/26/19] (Docket No. 177).

             Response Deadline: April 9, 2019 at 4:00 p.m. Eastern Time. Extended to April 10,
             2019 at 4:00 p.m. Eastern Time for the Lenders. Extended to April 11, 2019 at 4:00 p.m.
             Eastern Time for the United States Trustee.

             Responses Received:

             a)     [SEALED] Objection of CLMG Corp. and LNV Corporation to Debtors’
                    Application Pursuant to Sections 327(e) and 328(a) of the Bankruptcy Code for an
                    Order Authorizing the Retention and Employment of Reed Smith LLP, as Special
                    Litigation Counsel to the Debtors [Filed: 4/10/19] (Docket No. 189).



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.



DOCS_DE:223732.1 93856/003
                 Case 18-12808-KG       Doc 241      Filed 05/07/19   Page 2 of 4



        b)       [SEALED] Declaration of Andrew Zatz in Support of Objection of CLMG Corp.
                 and LNV Corporation to Debtors’ Application Pursuant to Sections 327(e) and
                 328(a) of the Bankruptcy Code for an Order Authorizing the Retention and
                 Employment of Reed Smith LLP, as Special Litigation Counsel to the Debtors
                 [Filed: 4/10/19] (Docket No. 190).

        c)       [REDACTED] Objection of CLMG Corp. and LNV Corporation to Debtors’
                 Application Pursuant to Sections 327(e) and 328(a) of the Bankruptcy Code for an
                 Order Authorizing the Retention and Employment of Reed Smith LLP, as Special
                 Litigation Counsel to the Debtors [Filed: 4/10/19] (Docket No. 191).

        d)       [REDACTED] Declaration of Andrew Zatz in Support of Objection of CLMG
                 Corp. and LNV Corporation to Debtors’ Application Pursuant to Sections 327(e)
                 and 328(a) of the Bankruptcy Code for an Order Authorizing the Retention and
                 Employment of Reed Smith LLP, as Special Litigation Counsel to the Debtors
                 [Filed: 4/10/19] (Docket No. 192).

        e)       Informal comments from the UST.

        f)       Objection of the United States Trustee to Debtors’ Application Pursuant to
                 Sections 327(e) and 328(a) of the Bankruptcy Code for an Order Authorizing the
                 Retention and Employment of Reed Smith LLP, as Special Litigation Counsel to
                 the Debtors [Filed: 4/12/19] (Docket No. 211).

        g)       [UNREDACTED] Objection of CLMG Corp. and LNV Corporation to Debtors’
                 Application Pursuant to Sections 327(e) and 328(a) of the Bankruptcy Code for an
                 Order Authorizing the Retention and Employment of Reed Smith LLP, as Special
                 Litigation Counsel to the Debtors [Filed: 4/16/19] (Docket No. 220).

        h)       [UNREDACTED] Declaration of Andrew Zatz in Support of Objection of CLMG
                 Corp. and LNV Corporation to Debtors’ Application Pursuant to Sections 327(e)
                 and 328(a) of the Bankruptcy Code for an Order Authorizing the Retention and
                 Employment of Reed Smith LLP, as Special Litigation Counsel to the Debtors
                 [Filed: 4/16/19] (Docket No. 221).

        Replies Filed:

        a)       [SEALED] Debtors’ Reply in Support of Their Application Pursuant to Sections
                 327(e) and 328(a) of the Bankruptcy Code for an Order Authorizing the Retention
                 and Employment of Reed Smith LLP, as Special Litigation Counsel to the
                 Debtors [Filed: 4/11/19] (Docket No. 197).

        b)       [REDACTED] Debtors’ Reply in Support of Their Application Pursuant to
                 Sections 327(e) and 328(a) of the Bankruptcy Code for an Order Authorizing the
                 Retention and Employment of Reed Smith LLP, as Special Litigation Counsel to
                 the Debtors [Filed: 4/11/19] (Docket No. 198).



                                                 2
DOCS_DE:223732.1 93856/003
                 Case 18-12808-KG        Doc 241      Filed 05/07/19   Page 3 of 4



        c)       Reed Smith’s Omnibus Reply in Support of Debtors’ Application Pursuant to
                 Sections 327(e) and 328(a) of the Bankruptcy Code for an Order Authorizing the
                 Retention and Employment of Reed Smith LLP, as Special Litigation Counsel to
                 the Debtors [Filed: 4/15/19] (Docket No. 214).

        d)       [UNREDACTED] Debtors’ Reply in Support of Their Application Pursuant to
                 Sections 327(e) and 328(a) of the Bankruptcy Code for an Order Authorizing the
                 Retention and Employment of Reed Smith LLP, as Special Litigation Counsel to
                 the Debtors [Filed: 4/16/19] (Docket No. 223).

        Related Documents:

        a)       [REDACTED] Debtors’ Application Pursuant to Sections 327(e) and 328(a) of
                 the Bankruptcy Code for an Order Authorizing the Retention and Employment of
                 Reed Smith LLP, as Special Litigation Counsel to the Debtors [Filed: 3/26/19]
                 (Docket No. 178).

        b)       Supplemental Declaration of Casey D. Laffey in Support of Debtors’ Application
                 Pursuant to Sections 327(e) and 328(a) of the Bankruptcy Code for an Order
                 Authorizing the Retention and Employment of Reed Smith LLP, as Special
                 Litigation Counsel to the Debtors [Filed: 4/15/19] (Docket No. 215).

        c)       [UNREDACTED] Debtors’ Application Pursuant to Sections 327(e) and 328(a)
                 of the Bankruptcy Code for an Order Authorizing the Retention and Employment
                 of Reed Smith LLP, as Special Litigation Counsel to the Debtors [Filed: 4/16/19]
                 (Docket No. 222).

        Status: This matter will go forward.




                             [Remainder of Page Left Intentionally Blank]




                                                  3
DOCS_DE:223732.1 93856/003
                 Case 18-12808-KG   Doc 241   Filed 05/07/19    Page 4 of 4




 Dated: May 7, 2019                           PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ Colin R. Robinson
                                              Richard M. Pachulski (CA Bar No. 62337)
                                              Ira D. Kharasch (CA Bar No. 109084)
                                              Maxim B. Litvak (CA Bar No. 215852)
                                              Colin R. Robinson (DE Bar No. 5524)
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899-8705 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              E-mail:      rpachulski@pszjlaw.com
                                                           ikharasch@pszjlaw.com
                                                           mlitvak@pszjlaw.com
                                                           crobinson@pszjlaw.com

                                              Counsel for the Debtors and Debtors-in-
                                              Possession




                                          4
DOCS_DE:223732.1 93856/003
